LAW OFFICE OF CLIFFORD OLSHAKER, P.C.

40-47 75TH STREET. 2ND FL.
ELMHURST, NEW YORK 11373

 

PHONE: (718) 429-2505
FASCIMILE: (718) 429-2096
CLIFFORDOLSHAKER@YAHOO.COM

January 22, 2020

BY ECF

Magistrate Judge Steven Tiscione, U.S.M.J.
United States District Court, EDNY

225 Cadman Plaza East

Brooklyn, NY 11201le°

Re: Craig Cunningham v. Loft Associates (17-cv-02110)

 

Your Honor:

I am in receipt of the Court’s January 22, 2020 order to show cause requiring myself and
counsel for Plaintiff to appear on January 28, 2020 to show cause why I should not be sanctioned
for failing to appear for the Court’s conference call scheduled for today at 11:30. I was not made
aware of any initiating call from Plaintiff's counsel; I do not know if such call was made to my
office. Accordingly, ] was not present.

The Court should be aware that I do not represent defendant Loft Associates LLC nor
Cheddar Express. The December 19, 2017 Substitution of Counsel (ECF 22), although signed by
me, was filed by outgoing counsel without my authorization. When I signed the substitution I
expected to shortly be retained by the Defendant. I recall that they never showed up at my office.
I do not believe that I’ever spoke with any officer or employee of the Defendant after they missed
our appointed meeting. I was never retained by the Defendant and never received a fee.

I respectfully request that the Court excuse my presence on January 28, 2020 and that I be
removed as counsel of record for the Defendants.

Respectfully submitted,

a ~ fo 3

Clifford Olshaker

 
